DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/14/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Examiner’s note - 35 USC § 101 -- this is not a rejection  
Independent claim 16 is drawn to computer readable storage media. In light of the specification, which makes a distinction between computer readable storage media and a signal (pg. [0074]), and consistent with a conclusion reached by one of ordinary skill in the art, the claimed computer readable storage media are construed by the examiner as covers only non-transitory media. Claim 16 and its dependents are therefore directed to statutory subject matter.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites ‘generating, …, a spatial attention layer’. It is not clear what is meant by “spatial attention layer”, a spatial attention layer of what entity? Please clarify.
In light of the specification (Fig. 3) and for examination purposes, it is assumed that it is referring to a spatial attention layer of a convolutional neural network.

Claim 7 recites in line 3 “a difference feature map”. It is not clear whether it is referring to the same difference feature map defined in claim 1 (line 6).

Claims 9, 15 and 16 are rejected under 35 U.S.C. 112(b) for the same reasons as stated above regarding claims 1, 7 and 1, respectively.

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-20 are not rejected over the prior art of record. These claims may be allowable if the rejection under U.S.C. 112(b) above is overcome.

The following is a statement of reasons for the indication of allowable subject matter.
The claimed invention is directed to moving object detection. In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious all the independent claims 1, 9, and 16 which specifically comprise the following features: “cropping, from the third frame, a first cropped area corresponding to the first object, the first cropped area being smaller than the third frame area; generating a first feature map of the first cropped area; generating, based on the first feature map and the difference feature map, a spatial attention layer; and detecting, by the spatial attention layer, the first object in the first cropped area”.

The following prior art of record are deemed most relevant:
 LIN et al. (US 2016/0171852) disclose object detection/tracking in video images, including down-sampling the frames before generating a bounding/motion box (difference feature map) around an object based on difference between two adjacent frames. The generated bounding/motion box is then used as reference to incoming frames (Fig. 3 and pg. [0027]-[0031]). 
Bansal et al. (US 2021/0078594) disclose generating feature data that includes a respective feature representation for each of a plurality of locations in the environment, and applying spatial attention to the feature representations (Figs. 3&6, pg. [0049]-[0054]).


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666